EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney R. BURNS ISRAELSEN, Registration No. 42,685, Attorney for Applicant, on 06 August 2021.

The application has been amended as follows: 

In the claims:




    PNG
    media_image1.png
    702
    576
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    777
    586
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    780
    592
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    772
    582
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    762
    579
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    768
    594
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    781
    582
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    792
    585
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    212
    587
    media_image9.png
    Greyscale




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach, or fairly suggest, the combination of elements, in the claims. Additionally, see the entire prosecution history, regarding how the claims distinguish themselves over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOOMAN HOUSHMAND/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465